Citation Nr: 0107452	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-15 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which determined that the veteran 
had not presented a well-grounded claim for service 
connection for PTSD.


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

In this case, the veteran's Notice of Separation From the 
U.S. Naval Service indicates that he held the ratings of 
"As," Fireman (Second Class and First Class), and "MoMM," 
had foreign and/or sea service during World War II, and was 
attached to the following: USS LST 455; ComSubsPac Admin, 
Mare Island, California; USS YF 626; and USS Solace.  Service 
medical records include an August 18, 1945 psychiatric 
screening test which showed the veteran was "in need of 
further study before being reassigned."  

The veteran has reported the following stressful events 
occurred during his service during World War II: he watched 
his buddies get "blown away"; he was aboard the LST 455 
during the New Guinea Campaign during which they were under 
constant alert and attack for many months; on September 11, 
1943 or 1944, at 1100 hours, while in Morobe Bay, New Guinea, 
the LST 455 was attacked and bombed, or bombed by a Kamikaze, 
which caused a fire on the ship and killed 53 crewmembers and 
an officer; at the time, the veteran was a pointer on a 20mm 
anti-aircraft gun and felt the jolt from the explosion and 
saw his loader, named "Fogus," blown overboard (later 
rescued); he received a slight shrapnel wound to his right 
thigh; and he helped clean up from the damage, bagged up the 
bodies of his shipmates, and participated in their burial at 
sea; witnessed dead bodies of the Japanese, and cut off the 
ears of three of them.  The Board observes that a request for 
verification of claimed in-service stressful events or unit 
histories from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) has not been requested.  

The Board notes that the May 1999 rating decision on appeal 
and the July 1999 statement of the case indicate that the 
veteran's claim for service connection for PTSD was denied on 
the basis that the claim was not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The rating decision issued by the RO in May 1999 determined 
that the veteran had not presented a well-grounded claim for 
service connection for PTSD because there was no evidence of 
record of a current diagnosis of PTSD.  As such, the RO 
determined that additional development at that time was not 
warranted.  Under the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), VA is now required to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, and VA shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  However, VA 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in establishment of entitlement (which might be the case if 
combat with the enemy were not demonstrated and in the 
absence of any verified in-service stressful events).  In 
light of the Veterans Claims Assistance Act of 2000, if any 
of the stressful events reported by the veteran is verified, 
and in light of the August 18, 1945 service medical record 
entry, the RO should afford the veteran a VA psychiatric 
examination to determine whether he currently has PTSD, with 
a medical nexus opinion by a VA examiner regarding whether 
any currently diagnosed PTSD is etiologically related to a 
verified stressful in-service event. 

The Veterans Claims Assistance Act of 2000 also includes new 
notification provisions.  Specifically, the Veterans Claims 
Assistance Act of 2000 requires VA to notify the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  Because 
the RO has not yet had the opportunity to adjudicate the 
veteran's claim for service connection for PTSD on the 
merits, or consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran-appellant if the Board were to proceed to 
issue a decision on the merits at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the issue of entitlement to service 
connection for PTSD is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide detailed 
information regarding all in-service 
stressors and/or combat experiences from 
his tour of duty in the Republic of 
Vietnam.  To the extent possible, the 
items in the list should be specific as 
to names, dates, places, and other 
circumstances.

2.  After allowing the veteran a 
reasonable period of time in which to 
respond, the RO should forward this 
information, along with copies of the 
veteran's service personnel records and 
any other relevant military records, to 
the USASCRUR for the purpose of 
verification.  If the USASCRUR is able to 
verify any of the veteran's claimed 
stressors/combat experiences, the RO 
should note such verification in the 
record and proceed to paragraph 3.  If no 
such experiences are verified by the 
USASCRUR, the RO should proceed to 
paragraph 5.

3.  If, and only if one or more of the 
veteran's reported stressors/combat 
experiences is verified, the RO should 
afford the veteran a VA psychiatric 
examination to determine whether the 
diagnostic criteria for PTSD are met and, 
if so, whether it is causally linked to 
any verified combat or verified 
stressor(s) during service.  The VA 
examiner should be furnished with the 
veteran's claims file and should be 
requested to review the entire claims 
file in conjunction with the examination, 
and indicate in writing that the claims 
file has been reviewed.  All tests and 
studies deemed necessary should be 
accomplished.  In the examination report, 
the examiner should provide diagnoses for 
all psychiatric disorders noted upon 
examination.  If PTSD is among the 
diagnoses, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD is 
etiologically related to a verified in-
service stressor or combat experience 
(and should specifically identify which 
stressor or stressors to which the PTSD 
is related).  All opinions and 
conclusions expressed should be supported 
by a fully detailed rationale in a 
typewritten report.

4.  The RO should review the examination 
report to ensure that it complies with 
the directives of this REMAND, including, 
especially, the request for medical nexus 
opinions.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  See 38 C.F.R. § 4.2 (2000).

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

6.  Then, the RO should adjudicate on the 
merits the veteran's claim of entitlement 
to service connection for PTSD.  This 
should include a factual determination as 
to whether the veteran "engaged in 
combat with the enemy."  See generally 
VAOPGCPREC 12-99.  If the determination 
of the claim for service connection for 
PTSD remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



